Title: From Benjamin Franklin to Samuel Huntington, 11 July 1781
From: Franklin, Benjamin
To: Huntington, Samuel


Sir,
Passy July 11. 1781.
The Number of Congress Bills that have been drawn on the Ministers in Spain and Holland, which I am by my Acceptances obliged to pay, as well as those drawn upon myself, the extreme Importance of supporting the Credit of Congress, which would be disgrac’d in a political as well as a pecuniary Light thro’ all the Courts of Europe, if those Bills should go back protested, and the unexpected Delays arising with regard to the intended Loan in Holland; all these Considerations have compelled me to stop the 1,500,000 Livres which were to have been sent by way of Amsterdam. As soon as more Money can be furnish’d, to me by this Court, I shall take Care to replace that Sum, and forward with it as great an Addition as possible.— I am now solliciting Supplys of Clothing, Arms Ammunition &ca to replace what has been unfortunately lost in the Marquis de la Fayette, and hope to succeed.— Capt Jackson, who is truely Zealous for the Service, has been exceedingly sollicitous and earnest with me to induce me to permit the Money to go in this Ship, but for the Reasons above mentioned I find it absolutely necessary to retain it for the present, which I doubt not will be approv’d by Congress.
With great Respect, I have the honour to be, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
His Exy. Saml. Huntington Esq.
 
Notation: Letter 11 July 1781 B. Franklin—Read 1 March 1782
